Order entered March 12, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00019-CV

             IN THE ESTATE OF WILLIAM L. MOORE, JR., DECEASED

                         On Appeal from the Probate Court No. 2
                                 Dallas County, Texas
                          Trial Court Cause No. PR-17-0037-2

                                         ORDER
       Before the Court is appellants’ March 8, 2018 unopposed motion to extend time to file a

brief. We GRANT the motion and extend the time to file to April 16, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE